Title: From Alexander Hamilton to Henry Knox, 14 November 1792
From: Hamilton, Alexander
To: Knox, Henry



Treasury department November 14. 1792
Sir,

In answer to your letter of this day I observe
I recalled your having spoken to me at the period to which you allude, concerning the contract which you were then about to make with Mr. Duer and the making of which by you was agreeable to former practice in similar cases.
You stated that you had adjusted with Mr. Duer the terms of the Contract; that an advance upon it of four thousand dollars was asked by him; that a question occurred whether it was necessary to take sureties of him for its performance; that it had not been your practice to demand sureties in other similar cases and that you felt some ⟨– – – –⟩ and concluded with asking my opinion whether it was essential to do it.
I replied that as it had not been your practice in other like cases—as the object could not be of much necessary magnitude—as the current supply would ⟨–⟩ away the proposed advance which was not large in no very long time—as any deficiency which might happen could not be of material consequence to the public service being ⟨–⟩ by you I thought the taking of Sureties could not be deemed essential ⟨and⟩ that a ⟨–⟩ bond in some adequate penalty ⟨might suffice.⟩
At this time Mr. Duer was in high Credit and it appeared to me that such a mode of proceeding might be ⟨pursued⟩ consistently with a due regard to caution. There is no law requiring ⟨it or⟩ any uniform usage commanding the taking of ⟨Sureties⟩ in all cases. It has consequently been deemed matter of discretion and the thing has been done or omitted according to the magnitude of the object, the course of the business to be executed and the circumstances of the parties.
With respectful consideration I have the honor to be   Sir your obedient servant

Alexander Hamilton
The Honble. Henry Knox, Esq. Secretary at War.

 